Title: Thomas Jefferson to Bernard McMahon, 23 July 1815
From: Jefferson, Thomas
To: McMahon, Bernard


          Dear Sir Monticello July 23. 15.
          With the return of peace, my old friend Thouin returns to a recollection of me in his annual presents of seeds. a box of them is just arrived at Baltimore to the care of mr P. A Guestier merchant of that place. I have desired him to forward it to you, and if possible by some stage passenger who will take charge of it to Philadelphia. I have taken on myself all charges to Baltimore. Accept assurances of my esteem & respect
          Th: Jefferson
         